Citation Nr: 1434578	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  08-34 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1. Entitlement to service connection for a left ear hearing loss. 

2. Entitlement to service connection for a claimed left eye condition. 

3. Entitlement to service connection for a claimed disability manifested by dizziness. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Donohue, Counsel



INTRODUCTION

The Veteran had active service from April 1980 to April 1983. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the RO. 

In order to afford the Veteran the broadest scope of review, the claims have been recharacterized as they appear on the preceding page. 

The Veteran testified at a hearing conducted by the undersigned Veterans Law Judge at the RO in June 2010.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

In February 2011, the Board remanded the Veteran's claim for additional development.  The case is once again before the Board. 

The issues of service connection for a claimed eye disability and a claimed disability manifested by dizziness are being remanded to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The currently demonstrated left ear hearing loss disability is shown as likely as not to be due to the Veteran's period of active duty service.  


 
CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his left ear hearing loss disability is due to disease or injury that was incurred in active service. 38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

To the extent that the action taken hereinbelow is favorable to the Veteran, a discussion of The Veterans Claims Assistance Act is not required at this time.

In general, service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

Here, the Veteran contends that he has left ear hearing loss that is the result of in-service acoustic trauma.  Specifically, the Veteran testified that he was exposed to very loud noise from generators. See the hearing transcript, page 11.  

The November 2012 VA examiner also noted that the Veteran had provided a consistent history of in-service noise exposure from generators. 

The service department records indicate that the Veteran's military occupational specialty (MOS) was a multichannel communication equipment operator.  Based on his MOS, the Board finds that the Veteran's assertions regarding in-service acoustic trauma are consistent with the circumstances of his service. 38 U.S.C.A. § 1154(a) (West 2002).  In short, an in-service injury has been demonstrated.

Currently, the Veteran is shown to be diagnosed with a left ear hearing loss disability as defined by 38 C.F.R. § 3.385.  See the October 2012 VA examination report.

As the record contains evidence of a current disability, and evidence of an in-service injury or disease, what remains to be established is whether there is a nexus between the diagnosed left ear hearing loss disability and his in-service disease or injury. 

Following a September 2011 examination, a VA examiner indicated that he could not determine if the Veteran's current disability was related to his in-service injury because the service treatment records did not contain a separation examination.

Similarly, following an October 2012 examination, a VA examiner indicated that she was unable to determine whether the Veteran's current hearing loss disability was a result of his in-service noise exposure because his service treatment records did not include a separation examination.  

Upon review, however, the October 2012 VA examiner indicated that the Veteran developed tinnitus while on active duty and his "tinnitus [was] as likely as not a symptom associated with the hearing loss."  Phrased differently, the examiner indicated that the Veteran's current hearing loss disability was the result of an in-service injury or disease. 

The Board observes that the record does not contain any probative nexus opinions to the contrary.  To the extent there is any reasonable doubt, that doubt will be resolved in his favor. 

Moreover, the Board observes that the Court has cautioned against seeking an additional medical opinion where favorable evidence in the record is unrefuted. 

The Court specifically indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim. See Mariano v. Principi, 17 Vet.App. 305, 312 (2003).

The third Shedden element (a competent and credible nexus) has therefore been met.

In view of the foregoing, the Board finds that the evidence is in relative equipoise in showing that the current left ear hearing loss disability as likely as not was due to the Veteran's exposure to harmful noise levels due to his duties during service.  

In resolving all reasonable doubt in the Veteran's favor, service connection for left ear hearing loss disability is warranted.




ORDER

Service connection for a left ear hearing loss disability is granted. 


REMAND

The record contained in the Veteran's paper claims file indicates that his treatment records from the VA Medical Center (VAMC) in Tampa, Florida, were associated with his electronic claims file.  Specifically, these records covered the Veteran's VA treatment from September 26, 2011 through August 24, 2012.  Upon review, however, the Veteran's electronic claims file is found not to contain any VA or private treatment records. 

While the Veteran's paper claims file contains records from the Tampa VAMC, these records were printed on August 3, 2012 and do not contain any treatment records past May of 2012.  Further, the Supplemental Statement of the Case indicates that the RO considered Tampa VAMC treatment records dated through November 2012. 

In short, the AOJ appears to have considered evidence that is not contained in the record on appeal. On remand, these missing and any other VA treatment records should be associated with the record. 

Finally, during a September 2011 VA examination, the Veteran stated that he experiences dizziness when bending over and while walking.  While the examiner was unable to identify an underlying disability, it was recommended that the Veteran follow-up with his primary care provider in order to evaluate his blood pressure.  Currently, the Veteran has not been afforded a VA examination to determine whether there is a cardiovascular disease that results in his complaints of dizziness. 

Accordingly, the remaining issues are REMANDED for the following action:

1.  The AOJ should take appropriate steps to contact the Veteran in order to have him identify the names and addresses of all health care providers who have treated him for the claimed left eye disorder and dizziness since service.  

The Board is particularly interested in records of pertinent VA treatment that the Veteran may have received since May 2012. 

The AOJ should attempt to obtain any such records. All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veteran's VA claims folder.

The Veteran should also be notified that he may submit medical evidence or treatment records to support his claim.

2.  The AOJ then should schedule the Veteran for a VA examination to determine the nature and likely etiology of his claimed dizziness.  The Veteran's claims file must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

In the event that a disability manifested by dizziness is identified, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that the diagnosed disability had its clinical onset during service or otherwise was due to an event or incident of the Veteran's active duty service.  

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


